 



Exhibit 10.28
EXECUTION VERSION
     THIS FIRST AMENDMENT AGREEMENT is dated as of the 21st day of December,
2007.
B E T W E E N:
WASTE MANAGEMENT OF CANADA CORPORATION
a Nova Scotia unlimited liability company
as Borrower
- and -
THE GUARANTORS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT
as Guarantors
- and -
THE LENDERS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT
as Lenders
- and -
THE BANK OF NOVA SCOTIA
a bank to which the Bank Act (Canada) applies,
in its capacity as administrative agent hereunder
as Administrative Agent
RECITALS:

A.   The Borrower, the Guarantors, the Agent and the Lenders are parties to a
Credit Agreement dated as of 30 November 2005 (the “Existing Credit Agreement”).
  B.   The Borrower and the Lenders have agreed to certain amendments to the
terms and conditions in the Existing Credit Agreement and the parties are
entering into this First Amendment Agreement to give effect thereto and to the
other matters set forth herein.

     NOW THEREFORE in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 2 -

Section 1 – Amendment to Definitions
(a) The following provision is added as Section 1.1.45.1:

  1.1.45.1   "First Amendment Agreement” means the first amendment agreement to
this Agreement dated as of December 21, 2007.

(b) Section 1.1.59 of the Existing Credit Agreement is deleted and replaced with
the following provision:

  1.1.59   "Maturity Date” means 30 November 2012.

Section 2 – Amendment to the Credit
(a) Section 2.1 of the Existing Credit Agreement is deleted and replaced with
the following provision:

  2.1   Amount and Availment Options     (1)   Upon and subject to the terms and
conditions of this Agreement, the Lenders severally agree to provide to the
Borrower a non-revolving term credit facility (the “Credit”) for the use of the
Borrower in the amount of up to Cdn. $340,000,000 (provided that each Lender’s
obligation hereunder shall be limited to its respective Applicable Percentage of
the Credit).     (2)   At the option of the Borrower, the Credit may be utilized
by the Borrower by requesting that Prime Rate Advances be made by the Lenders or
by presenting orders to a Lender for acceptance as Banker’s Acceptances.

(b) Section 2.2 of the Existing Credit Agreement is deleted and replaced with
the following provision:

  2.2   The Credit is a non-revolving credit. The principal amount of any
Advance under the Credit which is repaid from time to time may not be
reborrowed. The Cdn. $35,000,000 increase to the Credit provided for in the
First Amendment Agreement shall be available in no more than two Advances,
during the period from the date of this Agreement to and including 31 January
2008 (the “Availability Period”). Any unused portion of the Credit after the
Availability Period will be immediately cancelled.

Section 3 – New Section 2.9
     The Existing Credit Agreement is amended by adding the following provision
as Section 2.9:
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 3 -

  2.9   Uncommitted Increase Amount     (1)   The Borrower may request that the
Credit be increased for specified uses by an aggregate amount not to exceed Cdn.
$25,000,000 (the “Uncommitted Facility Increase”). This is an uncommitted credit
facility and no Lender has any obligation to the Borrower to provide any Advance
thereunder except as set forth in this Section 2.9. The Borrower agrees that it
shall deliver a request to the Agent under Section 2.9(3) prior to agreeing to
obtain additional financing from any other bank or commercial lender.     (2)  
At any time prior to the maturity date of the Credit and provided that there
exists no Pending Event of Default or Event of Default which is continuing, the
Borrower may provide to the Agent a request (a “Commitment Request”) for the
Lenders to commit to provide the amount under the Uncommitted Facility Increase,
it being understood and agreed that the Borrower shall be entitled to one such
request only.     (3)   Such increase requested will be subject to obtaining
commitments from new or existing Lenders on terms, other than upfront fees,
identical to those in this Agreement for the Credit.     (4)   The Commitment
Request shall be given not less than 30 days prior to the date of effectiveness
of the proposed Commitment Increase.     (5)   The Commitment Request shall
include (a) the aggregate amount of the commitment being requested (the
“Requested Amount”), and (b) the upfront fee the Borrower is prepared to pay in
relation to the Requested Amount, (c) the date of the proposed first Advance
under the Commitment Request.     (6)   The Agent shall forward to each Lender,
promptly after receipt thereof, a copy of the Commitment Request together with a
request that each Lender respond to the Agent in relation thereto. Each Lender
shall determine, in its sole and unfettered discretion, whether it wishes to
commit its pro rata share of the Requested Amount and provide the Agent its
response in that regard not later than seven Business Days following the day
upon which the Lender provided notice of the Commitment Request to the Agent,
with any failure by a Lender to so respond being deemed to be a refusal to
provide its pro rata share of the Requested Amount.     (7)   The Agent shall
promptly after such seventh Business Day provide a notice to the Borrower and
each Lender which specifies (a) the identity of the Lenders that have agreed to
provide a commitment under the Commitment Request (the “Committing Lenders”),
(b) the aggregate amount committed to by the Committing Lenders, (c) in the
event that

 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 4 -

the aggregate amount committed to by the Committing Lenders is less than the
Requested Amount (such shortfall being the “Commitment Deficit”), an invitation
to each Committing Lender to commit, in its sole and unfettered discretion, to
increase its commitment by its pro rata share of the Commitment Deficit, and
(d) the date upon which each Committing Lender is required to provide to the
Agent its response in that regard, which, in any event, shall not be later than
four Business Days following the day upon which the Agent provided notice of the
opportunity to participate in the Commitment Deficit, with any failure by a
Committing Lender to so respond being deemed to be a refusal to provide its pro
rata share of the Commitment Deficit.

  (8)   The Agent shall promptly after such fourth Business Day provide a notice
(the “Existing Lender Notice”) to the Borrower and each Lender which specifies
(a) the aggregate amount committed to by the Committing Lenders, (b) the
allocation of the such aggregate amount committed to among the Committing
Lenders, (c) the date such new commitment is to become effective, (d) the
difference, if any between the Requested Amount and the aggregate amount
committed to by the Committing Lenders (the “Remaining Deficit”), and (e) such
other matters as the Agent may, in its discretion, include.     (9)   Following
receipt by the Borrower of the Existing Lender Notice indicating the existence
of a Remaining Deficit, the Borrower may invite one or more banks or other
commercial lenders (who are not then Lenders), to provide all or a portion of
the Remaining Deficit. The aggregate amount committed to by the Committing
Lenders together with any commitment in relation to the Remaining Deficit as
contemplated in this subsection, is referred to herein as a “New Commitment”.  
  (10)   Once the amount of the New Commitment is determined in accordance with
Section 2.9(10), the Credit shall be deemed to be increased by such amount. It
is acknowledged and agreed that:

  (a)   the New Commitment shall be subject to the terms and conditions of this
Agreement (as amended, modified and supplemented to such time); and     (b)  
that each Obligor, effective as of the time of the initial Advance under the New
Commitment, shall be deemed to have:

  (i)   confirmed that the representations and warranties made in Section 6.1 of
this Agreement, other than those expressly stated to be made as of a specific
date or otherwise expressly modified pursuant to the provisions

 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 5 -

of Section 6.2 of this Agreement, to be true and correct on and as of the date
thereof including, without limitation, that there has occurred no Event of
Default or Pending Event of Default which is continuing;

  (ii)   agreed that, except as amended in relation to the New Commitment, this
Agreement remains in full force and effect, without amendment, and that it has
ratified and confirmed this Agreement; and     (iii)   agreed that, without in
any way limiting the terms of this Agreement or any other Loan Document, it has
confirmed that the Security made or granted by it pursuant to this Agreement
remains in full force and effect notwithstanding the arrangements effected in
relation to the New Commitment and that such Security shall continue to secure
or support all of the Obligations and all other the debts, liabilities and
obligations described as being so supported in the Security, including but not
limited to those debts, liabilities and obligations arising as a result of the
New Commitment.

  (11)   The transactions arising from the Commitment Request shall be completed
within 15 days after the Agent delivers the Existing Lender Notice. In
connection therewith, and prior to or concurrent with the initial Advance under
the New Commitment:

  (a)   the Borrower and each other Obligor shall, promptly do, make, execute or
deliver, or cause to be done, made, executed or delivered, all such further
acts, documents and things as the Agent may reasonably request including,
without limitation providing documentation parallel in scope to the
documentation described in Sections 4.1(2) and 4.1(3);     (b)   pay any related
fees in relation to the New Commitment; and     (c)   the Agent shall circulate
a revised Schedule E to this Agreement to the Borrower and each of the Lenders.

  (12)   For greater certainty, no approval of any Commitment Request shall be
required from any Lender which is not a Committing Lender.

Section 4 – Amendment to Schedule E of Existing Credit Agreement
     Schedule E to the Existing Credit Agreement is deleted and replaced by
Schedule E to this First Amendment Agreement.
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 6 -

Section 5 – Conditions Precedent to Effectiveness of this First Amendment
Agreement
     This First Amendment Agreement shall become binding on the Lenders only
upon satisfaction of the following conditions precedent:

  (a)   execution and delivery of this First Amendment Agreement by each of the
Borrower and the Guarantors;     (b)   execution and delivery of this First
Amendment Agreement by the Lenders in accordance with Section 9.7 of the
Existing Credit Agreement;     (c)   no Event of Default or Pending Event of
Default having occurred and being continuing as at the date of satisfaction of
all of the foregoing conditions precedent;     (d)   the Agent having received
an amendment fee equal to 0.10% of the amount of the Credit, being Cdn.
$340,000, for the account of each consenting Lender in proportion to each
Lender’s Commitment as set forth in Schedule E;     (e)   the Agent having
received the favourable opinions of such Ontario and foreign counsel to the
Borrower and the Guarantors as it may reasonably require, in relation to the
enforceability of this First Amendment Agreement; and     (f)   the Agent having
received such corporate resolutions, incumbency and other certificates of each
of the Borrower and the Guarantors as the Agent may reasonably request in
connection with this First Amendment Agreement and the transactions contemplated
hereby.

Section 6 – Representations and Warranties of the Obligors
     Each of the Obligors acknowledge that this First Amendment Agreement is a
Loan Document and that all of their respective representations and warranties
concerning Loan Documents that are contained in the Existing Credit Agreement
apply to this First Amendment Agreement and are deemed to be repeated on their
execution of this First Amendment Agreement as if set out in full in this First
Amendment Agreement. The other representations and warranties made in
Section 6.1 of the Existing Credit Agreement, other than those expressly stated
to be made as of a specific date or otherwise expressly modified pursuant to the
provisions of Section 6.2 of the Existing Credit Agreement, are true and correct
on and as of the date hereof with the same force and effect as if such
representations and warranties had been made on and as of the date hereof, but
subject to the same qualifications as are contained in Section 6.2 of the
Existing Credit Agreement.
Section 7 – Continuing Effect of Existing Credit Agreement
     Except as amended by this First Amendment Agreement, the Existing Credit
Agreement shall remain in full force and effect, without amendment, and is
hereby ratified and confirmed. Without in any way limiting the terms of the
Existing Credit Agreement or any other Loan Document, each Obligor confirms that
the Security made or granted by it pursuant to the
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- 7 -

Existing Credit Agreement remains in full force and effect notwithstanding the
amendments to the Existing Credit Agreement contained herein and that such
Security shall continue to secure or support all of the Obligations and all
other the debts, liabilities and obligations described as being so supported in
the Security, including but not limited to those debts, liabilities and
obligations arising as a result of this First Amendment Agreement.
Section 8 – Further Assurances
     The Borrower shall promptly do, make, execute or deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the Agent may require from time to time for the purposes of giving effect to
this First Amendment Agreement and shall use reasonable efforts and take all
such steps as may be within its power to implement, to the full extent, the
provisions of this First Amendment Agreement.
Section 9 – Counterparts and Facsimile
     This First Amendment Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and such counterparts together shall constitute one and the same
agreement. For the purposes of this Section, the delivery of a facsimile copy of
an executed counterpart of this First Amendment Agreement shall be deemed to be
valid execution and delivery thereof.
Section 10 – Governing Law
     The parties agree that this First Amendment Agreement shall be conclusively
deemed to be a contract made under, and shall for all purposes be governed by
and construed in accordance with, the laws of the Province of Ontario and the
laws of Canada applicable in the Province of Ontario.
Section 11 – Interpretation
     Capitalized terms used herein, unless otherwise defined or indicated
herein, have the respective meanings defined in the Existing Credit Agreement.
This First Amendment Agreement and the Existing Credit Agreement shall be read
together and have effect so far as practicable as though the provisions thereof
and the relevant provisions hereof are contained in one document.
Section 12 – Effective Date
     This First Amendment Agreement may be referred to as being dated as of
December 21, 2007, notwithstanding the actual date of execution by the parties
hereto as set forth on their respective signing pages.
[EXECUTION PAGES FOLLOW]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S1 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            THE BANK OF NOVA SCOTIA, as Agent
      By:   /s/ R. J. BOOMHOUR         R. J. Boomhour        Director           
  By:   /s/ J. QI         J. Qi        Associate     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S2 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            WASTE MANAGEMENT OF CANADA CORPORATION
      By:   /s/ CHERIE C. RICE         Cherie C. Rice        Vice President and
Treasurer              By:   /s/ DAVID LAPAUL         David LaPaul       
Assistant Treasurer     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S3 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            WASTE MANAGEMENT, INC.
      By:   /s/ CHERIE C. RICE         Cherie C. Rice        Vice
President-Finance & Treasurer              By:   /s/ DAVID LAPAUL         David
LaPaul        Assistant Treasurer     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S4 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            WASTE MANAGEMENT HOLDINGS, INC.
      By:   /s/ CHERIE C. RICE         Cherie C. Rice        Vice President and
Treasurer              By:   /s/ DAVID LAPAUL         David LaPaul       
Assistant Treasurer     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S5 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            BNP PARIBAS (CANADA)
      By:   /s/ ANDREW SCLATER         Andrew Sclater        Vice President     
        By:   /s/ COLIN DICKINSON         Colin Dickinson        Director     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S6 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            THE BANK OF NOVA SCOTIA, as Lender
      By:   /s/ D. MALONEY         D. Maloney        Director, Credit Solutions 
            By:   /s/ J. HOLZSCHERER         J. Holzscherer        Senior Credit
Solutions Manager     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S7 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            BANK OF AMERICA, NATIONAL
ASSOCIATION (CANADA BRANCH)
      By:   /s/ MEDINA SALES DE ANDRADE         Medina Sales De Andrade       
Vice President     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S8 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ HIRONOBU SHIRAISHI         Hironobu Shiraishi        Joint
General Manager     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S9 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            ABN AMRO BANK N.V.
(CANADA BRANCH)
      By:   /s/ AMY MACDONALD         Amy MacDonald        Manager             
By:   /s/ L. GEOFFREY MORPHY         Geoffrey Morphy        Senior Vice
President     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S10 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            SUMITOMO MITSUI BANKING
CORPORATION OF CANADA
      By:   /s/ ELWOOD LANGLEY         Elwood Langley        Senior Vice
President     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S11 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH
      By:   /s/ Signature Illegible                      

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S12 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, TORONTO BRANCH
      By:   /s/ MUHAMMAD HASAN         Muhammad Hasan        Vice President     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



- S13 -

     IN WITNESS WHEREOF, the parties have duly executed this First Amendment
Agreement as of the 21st day of December, 2007.

            COMERICA BANK
      By:   /s/ DE VON LANG         De Von Lang        Corporate Banking
Officer     

[signature page for First Amendment Agreement to Credit Agreement relating to
Waste Management of Canada Corporation et al.]
 

First Amendment Agreement



--------------------------------------------------------------------------------



 



SCHEDULE E
APPLICABLE PERCENTAGES OF LENDERS
[see references in Section 1.1]

                      Applicable Lender   Commitment   Percentage
 
           
The Bank of Nova Scotia
  Cdn. $84,231,000     24.774 %
 
           
BNP Paribas (Canada)
  Cdn. $62,430,000     18.362 %
 
           
Mizuho Corporate Bank, Ltd.
  Cdn. $41,499,000     12.206 %
 
           
U.S. Bank National Association
  Cdn. $41,741,000     12.277 %
 
           
Bank of America, National Association
  Cdn. $37,459,000     11.017 %
 
           
ABN AMRO Bank N.V.
  Cdn. $26,036,000     7.658 %
 
           
Sumitomo Mitsui Banking Corporation of Canada
  Cdn. $20,733,000     6.098 %
 
           
JPMorgan Chase Bank, National Association
  Cdn. $16,557,000     4.870 %
 
           
Comerica Bank
  Cdn. $9,314,000     2.739 %
 
           
 
           
 
  Cdn. $340,000,000     100 %

 

First Amendment Agreement

